                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION
In Re: Nathan W. Kirk                          Case No.: 16-83318-CRJ-13
       xxx-xx-0258
       Brittney R. Kirk
       xxx-xx-6420
                       Debtors

             ORDER ON DEBTORS’ MOTION TO MODIFY CHAPTER 13 PLAN
                           AFTER CONFIRMATION

                 This matter came before the Court on June 3, 2019 upon the Debtors’ Motion to
        Modify Chapter 13 Plan after confirmation, and based upon the agreement of the parties
        it is hereby ORDERED, ADJUDGED and DECREED as follows:

      1.         The Debtors’ Motion to Modify their Chapter 13 Plan after confirmation is
                 APPROVED.

           2.    The Debtors shall be allowed to modify their Chapter 13 Plan to reduce plan
                 payments to $294 monthly beginning with the payment due May 2019. The
                 Trustee is authorized to reduce the base amount due under the Plan and adjust
                 fixed monthly payments to secured creditors in accordance with the modification.

        3.       Beginning May 2019, Debtors shall be placed on a three (3) month monitoring
                 period, time being of the essence, wherein if plan payments are not made within
                 the month in which they are due, the Trustee may obtain an order of dismissal
                 without further notice.


Dated this the 12th day of June, 2019.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge



Order Consented to by:

/s/ Michele T. Hatcher
Chapter 13 Standing Trustee

Order prepared by:
Amy K. Tanner
Bond, Botes, Sykstus, Tanner & Ezzell, P.C.
225 Pratt Avenue
Huntsville, AL 35801
